Citation Nr: 0937268	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  05-41 189	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in
 Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The appellant had active service from November 1968 to 
November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 RO rating decision, which, 
in pertinent part, denied the claim.  

In May 2006, the appellant appeared at a hearing held at the 
RO before the undersigned.  In June 2007, the Board denied 
several other claims, remanding the instant claim for further 
development.  The case returns for appellate consideration.

At the appellant's hearing, claims for increased 
(compensable) ratings for bilateral hearing loss, otitis 
externa, and hemorrhoids were raised, as well as a claim for 
service connection for tinnitus.  The Board referred these 
issues to the RO in the June 2007 decision, but the claims 
file does not reflect action by the RO.  These issues are 
again REFERRED to the RO for initial development and 
adjudication.


FINDING OF FACT

In September 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant submitted a May 2009 
statement to the RO that he wished to withdraw his appeal and 
file a petition to reopen.  The statement delivered to the 
Board in September 2009, prior to the issuance of a decision 
on his claim.  The appellant has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
K. PARAKKAL
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


